Hunter, J.
The defendant (appellant), Brian Joseph Regan, appeals from an order entered by the King County Superior Court declaring him to be an habitual traffic offender as defined in RCW 46.65.020(2). The defendant had accumulated 20 or more moving traffic violations within the previous 5 years. RCW 46.65 requires, under these circumstances, that the defendant’s' license be revoked for 5 years subject to the right to petition for the return of the license after 2 years.
The defendant challenges the constitutionality of RCW 46.65, the Washington Habitual Traffic Offenders Act (effective August 9, 1971). The issues raised and arguments in support of the defendant’s contentions were all, in effect considered in State v. Scheffel, 82 Wn.2d 872, 514 P.2d 1052 (1973), which we deem controlling and dispositive of the issues in the instant case. In that case we held that the act as challenged is constitutionally valid.
The order entered by the trial court is therefore affirmed.
Hale, C.J., Rosellini, Hamilton, Stafford, Wright, Utter, and Brachtenbach, JJ., concur.